J-S22030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    PATRICK E. WOOLFORK, JR.

                             Appellant               No. 2982 EDA 2017


        Appeal from the Judgment of Sentence Entered August 14, 2017
                 In the Court of Common Pleas of Bucks County
               Criminal Division at No.: CP-09-CR-0005972-2013


BEFORE: BENDER, P.J.E., STABILE, J. and PLATT, J.*

MEMORANDUM BY STABILE, J.:                             FILED JULY 24, 2018

        Appellant Patrick E. Woolfork, Jr. appeals from the August 14, 2017

judgment of sentence entered in the Court of Common Pleas of Bucks County

(“trial court”), following the revocation of his probation.   Upon review, we

affirm.

        The facts and procedural history of this case are undisputed.     On

November 12, 2013, Appellant entered into a negotiated guilty plea to one

count of manufacture, delivery, or possession with intent to manufacture or

deliver cocaine (35 P.S. § 780-113(a)(30)).1 On the same day, the trial court


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 According to the affidavit of probable cause accompanying the criminal
complaint, Appellant was accused of delivering .29 grams of crack cocaine to
J-S22030-18



sentenced Appellant to 24 months’ probation.2 As a condition of his probation,

Appellant was required to participate in drug and alcohol treatment.

       On    December       22,    2015,       Appellant   signed   a   stipulation   of

parole/probation, agreeing to:

       [i]ncurring two new criminal offenses in Bucks County for simple
       assault and possession of a small amount of marijuana which were
       both later dismissed; failing to report as directed; and using
       controlled substances.

Stipulation, 12/22/15 (unnecessary capitalization omitted). As a result, the

trial court revoked his instant probation sentence and resentenced him to

another two years’ probation. See N.T. Hearing, 8/14/17, at 3. As a condition

of his probation, Appellant was to obtain employment, participate in drug and

alcohol treatment and continue to reside at the approved address. Id. at 3-

4.

       On February 1, 2016, a warrant for Appellant’s arrest was issued

because of his failure to report to New Path Recovery House. Id. at 4. On

February 16, 2016, following a hearing, the trial court determined that

Appellant violated his probation by absconding from supervision, but allowed

him to remain on probation. On September 28, 2016, the trial court again



____________________________________________


a confidential informant. See Affidavit of Probable Cause, 5/29/13. Appellant
committed this offense while under supervision for prior unrelated offenses.
2 Appellant’s sentence of probation was to run consecutive to his sentence of
9 to 23 months in prison at docket number 5988-2013, which is not the
subject of this appeal. The trial court sentenced Appellant at both dockets on
the same day following negotiated guilty pleas.

                                           -2-
J-S22030-18



issued a warrant for Appellant’s arrest for absconding from supervision, which

was rescinded on June 9, 2017.

      As the trial court noted:

      Since the last violation hearing in February 2016, [Appellant] had
      failed to report to his parole officer on April 7, 2016, June 7, 2016,
      September 14, 2016, and September 21, 2016. [Appellant] only
      met with his parole officer when the parole officer drove around
      Levittown looking for him. [Appellant] had also failed to provide
      a verifiable and acceptable address; he originally resided with his
      cousin in Levittown, relocated to his mother’s residence and
      subsequently began residing with a former offender in the
      Bloomsdale section of Levittown. On August 17, 2016, [Appellant]
      tested positive for Benzodiazepine and cocaine. He also failed to
      engage in drug and alcohol treatment as required.

Trial Court Opinion, 10/17/17, at 3 (record citation omitted). On August 14,

2017, the trial court conducted a violation hearing on Appellant’s renewed

failure to comply with the terms of his supervision. Among other things, the

probation and parole department recommended that Appellant’s probation be

revoked and that he be resentenced to 18 to 36 months’ imprisonment. N.T.

Hearing, 8/14/17, at 5. At the hearing, Appellant admitted that he violated

the terms of his probation and requested that the trial court impose upon him

a county sentence. Id. at 6, 9. Following the hearing, the trial court, inter

alia, revoked Appellant’s probation and resentenced him to 18 to 36 months’

incarceration with credit for time served.

      On August 23, 2017, Appellant filed a motion to modify and reconsider

the sentence, which the trial court denied on September 7, 2017. Appellant

timely appealed to this Court.     The trial court directed Appellant to file a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal. Appellant



                                      -3-
J-S22030-18



complied, raising assertions of error challenging the discretionary aspects of

his sentence. In response, the trial court issued a Pa.R.A.P. 1925(a) opinion.

       On appeal,3 Appellant presents a single issue for our review. “Whether

a sentence of eighteen to thirty-six months for technical probation violations

was manifestly excessive?” Appellant’s Brief at 4.

       At the outset, we note that Appellant does not contest the technical

violations at issue.     Instead, he argues only that his sentence of 18 to 36

months is manifestly excessive considering he committed only technical

violations of his probation sentence.4 In particular, Appellant objects to the

____________________________________________


3 When reviewing a challenge to the trial court’s discretion, our standard of
review is as follows:
       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. An abuse of discretion is
       more than just an error in judgment and, on appeal, the trial court
       will not be found to have abused its discretion unless the record
       discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-will.
Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012) (quoting
Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super. 2002)),
appeal denied, 64 A.3d 630 (Pa. 2013); see Commonwealth v. Simmons,
56 A.3d 1280, 1283-84 (Pa. Super. 2012) (noting that the imposition of
sentence following a revocation is vested within the sound discretion of the
trial court), aff’d, 91 A.3d 102 (Pa. 2014).
4 To the extent Appellant claims that, at the revocation hearing, the trial court
did not consider mitigating factors evidencing his efforts at reforming himself,
we reject this claim. Appellant’s Brief at 10. “[W]e have held that a claim
that a court did not weigh the factors as an appellant wishes does not raise a
substantial question.” Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.
Super. 2014). We also have held on numerous occasions that a claim of
inadequate consideration of mitigating factors does not raise a substantial
question for our review.” Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa.



                                           -4-
J-S22030-18



trial court’s imposition of total confinement—much less a state sentence. Id.

at 12-13. As a result, his issue implicates only the discretionary aspects of

his sentence. In this regard, we note that it is well-settled that “[t]he right to

appeal a discretionary aspect of sentence is not absolute.” Commonwealth

v. Dunphy, 20 A.3d 1215, 1220 (Pa. Super. 2011).              Rather, where an

appellant challenges the discretionary aspects of a sentence, the appeal

should be considered as a petition for allowance of appeal. Commonwealth

v. W.H.M., 932 A.2d 155, 162 (Pa. Super. 2007).                As we stated in

Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010):

       An appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction by satisfying a four-part test:
          [W]e conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. [708];[5] (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the sentence
____________________________________________


Super. 2013) (citations omitted); see also Commonwealth v. Berry, 785
A.2d 994, 996-97 (Pa. Super. 2001) (explaining allegation that sentencing
court failed to consider certain mitigating factor generally does not raise a
substantial question); Commonwealth v. Cruz-Centeno, 668 A.2d 536,
545 (Pa. Super. 1995) (“[a]n allegation that a sentencing [judge] ‘failed to
consider’ or ‘did not adequately consider’ certain factors does not raise a
substantial question that the sentence was inappropriate,”), appeal denied,
676 A.2d 1195 (Pa. 1996); Commonwealth v. Bershad, 693 A.2d 1303,
1309 (Pa. Super. 1997) (finding absence of substantial question where
appellant argued the trial court failed to adequately consider mitigating factors
and to impose an individualized sentence).
5 “A motion to modify a sentence imposed after a revocation shall be filed
within 10 days of the date of imposition. The filing of a motion to modify
sentence will not toll the 30-day appeal period.” Pa.R.Crim.P. 708(E).

                                           -5-
J-S22030-18


          appealed from is not appropriate under the Sentencing
          Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a

case-by-case basis.      See Commonwealth v. Kenner, 784 A.2d 808, 811

(Pa. Super. 2001), appeal denied, 796 A.2d 979 (Pa. 2002).

       Here, Appellant has satisfied the first three requirements of the

four-part Moury test. Appellant filed a timely appeal to this Court, preserved

the issue on appeal through his post-sentence motions, and included a

Pa.R.A.P. 2119(f) statement in his brief.6 We, therefore, must determine only

if Appellant’s sentencing issues raise a substantial question.

       The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825,

828 (Pa. Super. 2007).         We have found that a substantial question exists

“when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Commonwealth v. Phillips, 946 A.2d 103, 112

(Pa. Super. 2008) (citation omitted), appeal denied, 964 A.2d 895 (Pa.


____________________________________________


6 Rule 2119(f) provides that “[a]n appellant who challenges the discretionary
aspects of a sentence in a criminal matter shall set forth in his brief a concise
statement of the reasons relied upon for allowance of appeal with respect to
the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).

                                           -6-
J-S22030-18



2009). “[W]e cannot look beyond the statement of questions presented and

the prefatory [Rule] 2119(f) statement to determine whether a substantial

question exists.” Commonwealth v. Christine, 78 A.3d 1, 10 (Pa. Super.

2013), aff’d, 125 A.3d 394 (Pa. 2015).

       This Court does not accept bald assertions of sentencing errors. See

Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super. 2006).

When we examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists, “[o]ur inquiry must focus on the

reasons for which the appeal is sought, in contrast to the facts underlying the

appeal, which are necessary only to decide the appeal on the merits.”

Commonwealth v. Ahmad, 961 A.2d 884, 886-87 (Pa. Super. 2008)

(quoting Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005)).

A Rule 2119(f) statement is inadequate when it “contains incantations of

statutory    provisions     and    pronouncements   of   conclusions   of   law[.]”

Commonwealth v. Bullock, 868 A.2d 516, 528 (Pa. Super. 2005) (citation

omitted).

       Here, Appellant asserts in his Rule 2119(f) statement that:

       [T]he sentencing court imposed a manifestly excessive sentence
       of eighteen (18) to thirty-six (36) month sentence although,
       Appellant’s violations were technical in nature. Appellant asserts
       that the trial court failed to follow the standards established under
       42 Pa.C.S.A. § 9771(c) and 42 Pa.C.S.A. § 9725[7] in imposing the
       sentence.
____________________________________________


7Appellant’s argument premised under Section 9725 of the Judicial Code is
waived because Appellant failed to raise it in his post-sentence motion or in



                                           -7-
J-S22030-18



Appellant’s Brief at 9. Based on his Rule 2119(f) statement, we conclude that

Appellant has raised a substantial question only with respect to his claim that

his sentence of total confinement based solely on technical violations was

manifestly excessive. See Commonwealth v. Crump, 995 A.2d 1280, 1282

(Pa. Super. 2010), appeal denied, 13 A.3d 475 (Pa. 2010) (“The imposition

of a sentence of total confinement after the revocation of probation for a

technical violation, and not a new criminal offense, implicates the fundamental

norms which underlie the sentencing process.”) (citation and quotation marks

omitted); see also Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa.

Super. 2000) (holding that total confinement sentence following revocation

for technical probation violation raises a substantial question). Accordingly,

we grant Appellant’s petition for allowance of appeal.

       It is settled that when a defendant’s sentence of probation is revoked,

“the sentencing alternatives available to the court shall be the same as were

available at the time of initial sentencing, due consideration being given to the

time spent serving the order of probation.” 42 Pa.C.S.A. § 9771(b). Following

revocation of probation, a trial court may impose upon a defendant a sentence

of total confinement only if:

       (1)    The defendant has been convicted of another crime; or

____________________________________________


his Rule 1925(b) statement. See Pa.R.A.P. 302(a) (“Issues not raised in the
lower court are waived and cannot be raised for the first time on appeal.”);
see also Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the Statement
and/or not raised in accordance with the provisions of this paragraph (b)(4)
are waived.”).

                                           -8-
J-S22030-18


       (2)    the conduct of the defendant indicates that it is likely that
              he will commit another crime if he is not imprisoned; or

       (3)    such a sentence is essential to vindicate the authority of the
              court.

42 Pa.C.S.A. § 9771(c). “A sentencing court need not undertake a lengthy

discourse for its reasons for imposing a sentence or specifically reference the

statute in question, but the record as a whole must reflect the sentencing

court’s consideration of the facts of the crime and character of the

offender.” Crump, 995 A.2d at 1283. Our Supreme Court has explained:

       [A] trial court does not necessarily abuse its discretion in imposing
       a seemingly harsher post-revocation sentence where the
       defendant received a lenient sentence and then failed to adhere
       to the conditions imposed on him. In point of fact, where the
       revocation sentence was adequately considered and sufficiently
       explained on the record by the revocation judge, in light of the
       judge’s experience with the defendant and awareness of the
       circumstances of the probation violation, under the appropriate
       deferential standard of review, the sentence, if within the
       statutory bounds, is peculiarly within the judge’s discretion.

Commonwealth v. Pasture, 107 A.3d 21, 28-29 (Pa. 2014) (citations

omitted).     Indeed, the Sentencing Guidelines do not apply to sentences

imposed following a revocation of probation.          See Commonwealth v.

Ferguson, 893 A.2d 735 (Pa. Super. 2006), appeal denied, 906 A.2d 1196

(2006). “[U]pon sentencing following a revocation of probation, the trial court

is limited only by the maximum sentence that it could have imposed originally

at the time of the probationary sentence.”8 Commonwealth v. Coolbaugh,

770 A.2d 788, 792 (Pa. Super. 2001).

____________________________________________


8Appellant’s sentence of 18 to 36 months’ imprisonment does not fall outside
of the statutory maximum. See 35 P.S. § 780-113(f)(1.1) (noting that the
maximum term of imprisonment for delivery of crack cocaine is ten years).

                                           -9-
J-S22030-18



      Instantly, the trial court remarked at the revocation hearing:

            First of all, [the trial court] find[s] you are in violation of
      your probation. . . . [The trial court does not] really know where
      you head was at if what you are telling [the court] is the truth,
      how you could continue in the community and continue to violate
      the terms of your supervision.

            You have a gentleman like this who is willing to try to work
      with you so that you can do what it is you are telling [this court]
      you want to do, and he is working with you in order to do that,
      and then you are going out and getting high and you are making
      him chase you around the neighborhood. And, apparently, people
      trying to help you out is not in any way affecting your behavior.
      It doesn’t change your attitude about your supervision. It doesn’t
      change your conduct. The only thing that does change your
      conduct is when you are incarcerated. You already served a long-
      term county sentence for one of the most devastating crimes this
      community has suffered from, and that’s the distribution of
      controlled substances. It is killing this community like every
      community.

             So based on the fact that you have already served a long-
      term county sentence, based on the fact that you have been in
      violation multiple times, you failed to comply consistently with the
      terms of your supervision, [the trial court] is going to accept the
      recommendation of Adult Probation and Parole.

N.T. Hearing, 8/14/17, at 12-13.       In addition, the trial court offered the

following explanation for its sentence.

      As [the trial court] also concluded that [Appellant] was likely to
      commit another crime if not imprisoned and that a sentence of
      total confinement was necessary to vindicate the authority of the
      court as required by Section 9771. As [the trial court] noted at
      the time sentence was imposed, [Appellant] continued to use
      drugs while on probation and parole and repeatedly absconded
      supervision despite the best efforts of his probation officer who
      repeatedly allowed him to remain on supervision despite repeated
      violations of the conditions of his probation and parole.
      [Appellant’s] refusal to meet with his probation officer, obtain drug
      and alcohol treatment and obtain/maintain employment unless
      incarcerated or under threat of incarceration demonstrated to [the
      trial court’s] satisfaction that a term of incarceration was required.
      Given the fact that [Appellant] had already served a long-term
      county sentence which had little or no deterrent effect, [the trial
      court] properly determined that a state sentence was appropriate.
        . . . Here, [Appellant] engaged in repeated and flagrant violations
      of all of the conditions of probation, including drug use, failure to
      obtain drug treatment, failure to report, [and] failure to maintain

                                     - 10 -
J-S22030-18


      an approved residence. He did so after serving a long-term county
      sentence and despite the efforts of his probation officer to assist
      him. These circumstances left [the trial court] with no option but
      to conclude that he is unwilling or unable to reform.

Trial Court Opinion, 10/17/17, at 6-7.

      Here, based upon our review of the record and the trial court’s findings

as set forth above, we conclude that the trial court did not abuse its discretion

in sentencing Appellant to 18 to 36 months’ imprisonment following the

revocation of his probation. The trial court initially sentenced Appellant to 2

years’ probation for his underlying conviction of delivery of crack cocaine,

which carries a statutory maximum sentence of 10 years’ imprisonment.

However, as detailed above, despite countless opportunities by the trial court

for Appellant to remain on probation, he continued to violate repeatedly the

terms of his probation. As a result, we agree with the trial court that the

instant sentence of 18 to 36 months is appropriate and necessary to, inter

alia, vindicate the authority of the trial court consistent with Section 9771(c).

Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/18




                                     - 11 -